Citation Nr: 1307918	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to May 1965 and from July 1965 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c); but see 76 Fed. Reg. 52572 (Aug. 23, 2011) (effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board). 

In October 2012, the appeal was remanded to obtain additional medical records, examination, and opinion.  The case has been returned for review.  

However because all of the development directed by the prior remand has not been completed, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the prior remand, the Veteran raised the issue of entitlement to service connection for knee problems in correspondence dated in October 2007.  As this matter had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board noted that it did not have jurisdiction over it and referred the claim to the AOJ for development.  In reviewing the claims file it does not appear that the AOJ initiated development of the claim.  Therefore the Board is again referring this issue to the AOJ for appropriate action.


REMAND

As noted in the prior remand, the Veteran contends that he has a present back disability as a result of a back injury and recurrent back problems incurred during active service.  The available records includes copies of service treatment records showing the Veteran sustained a back strain in March 1963 and that in an August 1982 report of medical history associated with his retirement examination he noted recurrent back pain.  An August 1982 examination revealed a normal clinical evaluation of the spine.  

Post-service VA treatment records dated in November 1998 show the Veteran was treated for acute low back strain related to a work-related injury and that he reported a history of a low back injury a few years earlier.  VA outpatient record dated in November 1998 and January 1999 show that he reported acute low back injuries in February and November 1998.  In private records dated in March 1999, the Veteran complained of a ten year history of low back pain.  Records show he underwent back surgeries in December 1999 and March 2000.  

Because of the Veteran's statements and the medical and other evidence in the file, the Board remanded his claim in October 2012 to have him undergo a VA compensation examination, including any necessary diagnostic testing or evaluation, for a medical nexus opinion concerning the likelihood that his current low back disorder date backs to his service or is attributable to his service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Pursuant to this October 2012 remand directive, the Veteran had a VA compensation examination in January 2013.  The VA compensation examiner that evaluated the Veteran for this medical nexus opinion ultimately concluded unfavorably, disassociating the current low back disorder from any injury or disease the Veteran sustained or experienced in service.  In discussing the rationale of this opinion, the examiner simply listed the Veteran's history and failed to provide any guidance regarding his reasons for his conclusions.  The U. S. Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statement that lacks supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Consequently, this medical opinion inadequate because it fails to comply with the Board's prior remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As a side note, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  With regard to his claim for service connection for a low back disability, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005.  While this letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, the letter did not comply with Dingess by discussing the downstream disability rating and effective date elements of the claim.  Therefore another VCAA notice should be sent to the Veteran.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO is to provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  If still available, forward the claims file to the January 2013 VA compensation examiner (for the Veteran's low back disorder) to have this examiner provide supplemental comment regarding his opinion that it is less likely than not the Veteran's current low back disorder is related to his military service.  In particular, the examiner should articulate his reasons supporting his conclusion.  

In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms while in service and on a continuous basis during the many years since. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate because the examiner did not comment on Veteran's report of in-service injury and, instead, relied on lack of evidence in the service treatment records to provide negative opinion).

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

To facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand and the Board's prior remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Upon completion of this additional development, readjudicate this claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


